Case 1:21-cv-00138-JAO-RT Document 2 Filed 03/17/21 Page 1 of 5            PageID #: 4




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


FRANCIS GRANDINETTI,                         CIVIL NO. 21-00138 JAO-RT
#A0185087,
                                             DEFICIENCY ORDER
              Plaintiff,

       v.

DR. RAVI, M.D., et al.,

              Defendants.


                              DEFICIENCY ORDER

      Plaintiff, a prisoner proceeding pro se, filed a pleading with the Court that

was not accompanied by either a filing fee or an Application to Proceed In Forma

Pauperis by a Prisoner, and was not on the Court’s approved Prisoner Civil Rights

Complaint form.

      A party instituting a civil action, suit, or proceeding in a United States

District Court, other than an application for a writ of habeas corpus, must pay a

filing fee of $350.00 and an administrative fee of $52.00. See 28 U.S.C. § 1914(a);

United States Courts, District Court Miscellaneous Fee Schedule ¶ 14 (effective

Dec. 1, 2020), https://www.uscourts.gov/services-forms/fees/district-court-

miscellaneous-fee-schedule (last visited Mar. 17, 2021). The administrative fee

does not apply to an application for a writ of habeas corpus or to a person who is
Case 1:21-cv-00138-JAO-RT Document 2 Filed 03/17/21 Page 2 of 5           PageID #: 5




granted in forma pauperis status under 28 U.S.C. § 1915. An action may only

proceed without concurrent payment of the filing fee if the party is granted leave to

proceed in forma pauperis. See 28 U.S.C. § 1915(a); Rodriguez v. Cook, 169 F.3d

1176, 1177 (9th Cir. 1999).

      An application to proceed in forma pauperis by a prisoner requires (1) an

affidavit of indigence and (2) a certified copy of the inmate’s trust account

statement for the six months preceding the filing of the complaint. See 28 U.S.C.

§ 1915(a); Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir. 2000). A prisoner must

submit trust account statements from each institution where he was confined

during the six-month period. See 28 U.S.C. § 1915(a)(2).

      To assist prisoners in meeting these statutory requirements, the Court

requires use of a form application—that is, the “Application to Proceed In Forma

Pauperis by a Prisoner.” See United States District Court District of Hawaii,

https://www.hid.uscourts.gov/dsp_accord.cfm (follow “Forms You Need To

Complete to File a New Case,” then follow “Application To Proceed In Forma

Pauperis By a Prisoner (IFP) and Instructions”) (last visited Mar. 17, 2021). This

form includes (1) an affidavit of indigence (for completion by the prisoner), (2) a

financial certificate and consent to collection of fees (for completion by the

prisoner), and (3) a certificate (for completion by the warden or other appropriate

officer of the institution in which the prisoner is confined). See id. The form also

                                          2
Case 1:21-cv-00138-JAO-RT Document 2 Filed 03/17/21 Page 3 of 5             PageID #: 6




reminds the authorized officer to attach a copy of the prisoner’s prison trust

account balance statement showing transactions for the preceding six months. See

id.

      If a prisoner is granted leave to proceed in forma pauperis, the Court will

assess an initial partial filing fee of twenty percent of either the average monthly

deposits or the average monthly balance in the prisoner’s account, whichever is

greater. See 28 U.S.C. § 1915(b)(1); Bruce v. Samuels, 577 U.S. 82, 84 (2016).

An initial partial filing fee will only be collected when funds exist. See 28 U.S.C.

§ 1915(b)(1). The balance of the $350.00 filing fee will be collected in monthly

payments of twenty percent of the preceding month’s income credited to the

prisoner’s account, each time the amount in the account exceeds $10.00. See

28 U.S.C. § 1915(b)(2); Bruce, 577 U.S. at 84. These payments continue until the

filing fee is paid in full. See 28 U.S.C. § 1915(b)(2). The initial partial filing fee

and the subsequent monthly installment payments are assessed on a per-case basis.

See Bruce, 577 U.S. at 84. Thus, filing fees associated with multiple actions are

recouped simultaneously, not sequentially. See id. at 87.

      Plaintiff is DIRECTED either to pay the statutory filing fee of $350.00 and

the administrative fee of $52.00, or to submit a fully completed Application to

Proceed In Forma Pauperis by a Prisoner by April 14, 2021. Failure to do so will

result in AUTOMATIC DISMISSAL, of this action for failure to prosecute or

                                           3
Case 1:21-cv-00138-JAO-RT Document 2 Filed 03/17/21 Page 4 of 5              PageID #: 7




otherwise follow a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.

Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[C]ourts may

dismiss under Rule 41(b) sua sponte . . . under certain circumstances.” (citations

omitted)); see also, e.g., Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995)

(affirming dismissal of complaint for plaintiff’s failure to pay partial filing fee); In

re Perroton, 958 F.2d 889, 890 (9th Cir. 1992) (affirming dismissal of appeal by

pro se litigant for failure to pay required filing fees).

      Plaintiff is also DIRECTED to resubmit his claims at the same time using

the Court’s approved Prisoner Civil Rights Complaint form. See LR 99.2(a) (“All

prisoner complaints . . . shall be signed under penalty of perjury and legibly written

or typewritten on approved court forms[.]”). “Documents that do not substantially

conform to court forms may be stricken or dismissed.” Id.

      IT IS HEREBY ORDERED that:

      1. The Clerk of Court is DIRECTED to send Plaintiff one copy each of the

Court’s Application to Proceed In Forma Pauperis by a Prisoner and Prisoner Civil

Rights Complaint form.

      2. Plaintiff is GRANTED until April 14, 2021 to either pay the $402.00

filing fee or submit a completed and executed Application to Proceed In Forma

Pauperis by a Prisoner. The application must bear the docket number assigned to

this case. Failure to timely file an in forma pauperis application or the statutory

                                            4
Case 1:21-cv-00138-JAO-RT Document 2 Filed 03/17/21 Page 5 of 5            PageID #: 8




filing fee by April 14, 2021 will result in AUTOMATIC DISMISSAL of this

action.

        3. At the same time, Plaintiff must resubmit his claims on the Court’s

approved Prisoner Civil Rights Complaint form.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaiʻi, March 17, 2021.




Grandinetti v. Ravi, et al., Civil No. 21-00138 JAO-RT; DEFICIENCY ORDER


                                                   5
